PER CURIAM.
In the trial, court verdict and judgment was rendered for the defendant and against the plaintiff. The judgment included costs assessed in favor of the defendant and against the plaintiff. The plaintiff appealed. He did not pay the costs taxed against him in the judgment. He assigned as error the taxation of costs but has not superseded the judgment taxing costs. The time for filing assignments of error has passed. Time for filing the record on appeal in this court has not yet arrived. Ap-pellee moves to dismiss for failure of the appellant, original plaintiff, to comply with Florida Appellate Rule 3.2(f), 31 F.S.A.
The status of this case, the position of the parties and the arguments advanced by *560them are identical to those set forth in the decision of the Third District in Abrahams v. Mimosa Company, Fla.App. 1965, 174 So.2d 82. We adopt the opinion of that court and hold that the plaintiff was required to post his supersedeas bond within the time limit for filing his assignments of error, and having failed to do so this appeal must be dismissed. We direct that such an order be entered.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.